NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 10-3269
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                NATHANIEL THOMAS,

                                        Appellant
                                      ____________

                            On Appeal from the District Court
                       of the Virgin Islands – Appellate Division
                                   Division of St. Croix
                              (D.C. No. 1-08-cr-00020-002)
                      District Judge: Honorable Raymond L. Finch
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 5, 2011

           Before: FISHER, GREENAWAY, JR. and ROTH, Circuit Judges.

                                 (Filed: January 4, 2012)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Nathaniel Thomas (“Thomas”) was convicted of possession of marijuana with

intent to distribute, in violation of 21 U.S.C. § 841(a), manufacture of marijuana, also in

violation of 21 U.S.C. § 841(a), and maintaining a drug-involved premises, in violation of
19 V.I.C. § 608b. Thomas appeals only his conviction under 19 V.I.C. § 608b. For the

reasons set forth below, we will affirm the judgment of the District Court.

                                               I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On May 12, 2008, while investigating reports of a shooting in the Catherine’s Rest

area of St. Croix, police were drawn to a property located at 6-6 Catherine’s Rest. When

they arrived, officers observed numerous marijuana plants growing around the residence.

After obtaining a search warrant, police seized 311 marijuana plants, a bag of “Pro Mix”

potting soil, and various other items. Thomas subsequently signed a statement, in which

he described the property at 6-6 Catherine’s Rest as his home and admitted growing and

tending to thirty to forty marijuana plants.

       A jury convicted Thomas and his brother, Amon Thomas, of: (1) knowingly and

intentionally possessing with intent to distribute, or aiding and abetting the possession

with intent to distribute, 100 or more marijuana plants, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(vii) (Count One); (2) knowingly and intentionally

manufacturing, or aiding and abetting the manufacturing of, 100 or more marijuana

plants, also in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii) (Count Two);

and (3) maintaining a drug-involved premises, in violation of 19 V.I.C. § 608b (Count




                                               2
Three). Thomas filed a motion for judgment of acquittal, which was denied. He then

filed a timely notice of appeal.

                                              II.

       The District Court had jurisdiction under 48 U.S.C. § 1612 and 18 U.S.C. § 3231.

We have jurisdiction under 28 U.S.C. § 1291. “On appeal from the . . . denial of a

motion for judgment of acquittal, this Court exercises plenary review and independently

applies the same standard as the district court.” United States v. Brodie, 403 F.3d 123,

133 (3d Cir. 2005). We must “view the evidence in the light most favorable to the

Government” and we will “sustain the verdict if any rational juror could have found the

elements of the crime beyond a reasonable doubt.” United States v. Reyeros, 537 F.3d

270, 277 (3d Cir. 2008) (citation omitted).

                                              III.

       Thomas argues that the evidence was insufficient to support his conviction for

maintaining a drug-involved premises under 19 V.I.C. § 608b. Section 608b makes it

illegal for “any person [to] knowingly maintain[] or operate[] any premises, place or

facility used for the manufacture of . . . any substance classified as a narcotic drug in

Schedule I or II.” 19 V.I.C. § 608b. The section also penalizes “any person who

knowingly aids, promotes, finances or otherwise participates in the maintenance or

operation of such premises, place or facility.” Id. To obtain a conviction under 19 V.I.C.

§ 608b, the Government must prove that: (1) the defendant maintained or operated, or

aided in the maintenance or operation, of a place, premises or facility; (2) the place,



                                               3
premises, or facility was used for the manufacture of narcotics; and (3) the defendant

knew that the place, premises, or facility was used for the manufacture of narcotics. See

id.

       Here, the District Court correctly concluded that the evidence introduced at trial

was sufficient to allow a rational jury to find all of the required elements beyond a

reasonable doubt. See Reyeros, 537 F.3d at 277. As to element one, the District Court

took judicial notice of the fact that the property at 6-6 Catherine’s Rest was a “place,

premises, or facility” under 19 V.I.C. § 608b. The jury was instructed that to “maintain”

means to “keep in good repair, to keep up, to preserve or protect.” Applying this

definition, the District Court correctly concluded that the evidence was sufficient to

establish that Thomas maintained the property at 6-6 Catherine’s Rest. Thomas and his

brother borrowed a weed whacker and used it to cut the grass around the house. As the

District Court noted, “cutting the grass, particularly in this tropical climate, is an act of

preserving and protecting the premises.” Moreover, in his statement to police, Thomas

referred to 6-6 Catherine’s Rest as his “home” and thus, he had an interest in maintaining

the property.

       The evidence was also sufficient to establish the second element – that the

property was used for the manufacture of marijuana – beyond a reasonable doubt. Under

21 U.S.C. § 802(15), “manufacture” is defined as “production, preparation, propagation,

compounding, or processing of a drug or other substance.” Under 21 U.S.C. § 802(22),

the term “production” includes the “planting, cultivation, growing, or harvesting of a



                                               4
controlled substance.” Here, there were roughly 300 marijuana plants growing on the

premises. Police also found a bag of “Pro Mix,” which is used as a soil additive. This

evidence is sufficient to establish that the 6-6 Catherine’s Rest property was used for the

manufacture of marijuana.

       Finally, the evidence was sufficient to establish beyond a reasonable doubt that

Thomas knew that the premises were being used for the manufacture of marijuana. He

acknowledged that the plants were marijuana and admitted that he watered at least some

of them. Moreover, as the District Court noted, “[c]ommon sense dictates that occupants

of a residence would be aware of such large quantities of marijuana growing right outside

the residence.”

       Thomas also argues that the verdict form indicates that the jury adopted a theory

of the case inconsistent with its guilty verdict on Count Three. We disagree. As to Count

One, the jury found Thomas guilty of knowingly and intentionally possessing with intent

to distribute, or aiding and abetting the possession with intent to distribute, more than 100

marijuana plants. On the verdict form, when asked to list the number of marijuana plants

that Thomas possessed with intent to distribute, the jury placed an “x” over the blank “for

less than 100 marijuana plants.” This indicates that although the jury found that Thomas

personally possessed less than 100 marijuana plants, he aided and abetted the possession

with intent to distribute more than 100 marijuana plants.

       On appeal, Thomas seems to suggest that because the jury found that he did not

personally possess the marijuana plants growing near the house, he could not be



                                             5
convicted of maintaining a drug-involved premises. This is incorrect. Section 608b does

not require that the defendant personally possessed the narcotics. Rather, it requires that:

(1) he helped maintain the premises; (2) the premises were used for manufacturing

narcotics; and (3) he knew that the premises were being used for that purpose. Here, the

elements of the statute were satisfied regardless of whether Thomas personally possessed

the roughly 300 marijuana plants growing in the vicinity of the house.

                                            IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             6